Case 7:17-cv-07273-VB Document 119 Filed 04/16/21 Page 1of 1

Copied Mail we (Bec

ft
Chambers of Vincent L, Briccetti . :

 

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK

 

 

BEVON LOYBE TRAIL, . “LG. (21
Plaintiff, :

v. : ORDER |

NEW YORK STATE DEPARTMENT OF 17 CV 7273 (VB) |

CORRECTIONS AND COMMUNITY .

SUPERVISION, |
Defendant. . !

—om ween ene eee eee xX :

By letter dated April 15, 2021, defense counsel informed the Court that defendant
declines to authorize an amount for settlement in this matter. (Doc. #117). Accordingly, it is
HEREBY ORDERED that a status conference in this case is scheduled for May 19, 2021, at
10:30 a.m. Plaintiff, plaintiff’s settlement counsel, and defendant’s counsel shall attend by
calling the following number and entering the access code when requested:

Number: (888) 363-4749 (toll-free) or (215) 446-3662

Access Code: 1703567

Defense counsel shall provide a copy of this Order to plaintiffs settlement counsel.

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: April 16, 2021 |

White Plains, NY
SO ORDERED:.

ite

Vincent L. Briccetti
United States District Judge

 
